Citation Nr: 1034178	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-33 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to January 
1968, and from May 1973 to May 1977, with additional service in 
the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's appeal was certified to the Board in 2007.  At that 
time, the claim had been denied, in pertinent part, because the 
Veteran's stressors could not be verified.  The recently revised 
regulations with respect to PTSD, however, eliminated the 
requirement for stressor verification when the stressor was 
related to a Veteran's fear of hostile military or terrorist 
activity.  38 C.F.R. § 3.304(f); 75 Fed. Reg. 39,843 (July 13, 
2010).  The Veteran's claimed stressors, as noted in his August 
2004, October 2004, and August 2006 statements, are of such a 
nature.

The revised regulations further indicate that, in short, for a 
claim of PTSD to be substantiated, a VA professional, or a 
medical professional contracted by VA, must provide a multiaxial 
diagnosis of PTSD based on the claimed stressors.  Id.  In this 
case, such a diagnosis was made by a VA mental health clinician 
in October 2004, at which time that clinician indicated that the 
Veteran's PTSD was very likely combat related.  However, the 
October 2004 VA outpatient treatment record only records the 
Veteran's symptoms, not his stressors.  Id.  The regulations, as 
revised, require that the diagnosis of PTSD be made based on the 
claimed stressors.  Accordingly, the October 2004 diagnosis is 
insufficient with which to substantiate the Veteran's claim.

Moreover, the October 2004 diagnosis does not indicate review of 
the Veteran's service treatment records.  This is important 
because on his January 1964 and December 1967 reports of medical 
history, completed at service entrance and at service separation, 
the Veteran indicated that he was currently experiencing, or had 
a history of, depression or excessive worry.  Therefore, in 
diagnosing the Veteran, it does not appear that the VA mental 
health clinician was informed of a potentially preexisting mental 
health condition.  Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007) (holding that an examination must be based upon 
consideration of the Veteran's prior medical history and 
examinations).  Therefore, the case must be remanded so that a VA 
mental disorders examination may be conducted, which must include 
consideration of a potential preexisting psychiatric disorder, as 
well as to determine the existence of other psychiatric 
disorders.  

The Board notes that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled. As such the Board has recharacterized 
the issue as entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD. See Clemons v. Shinseki, 
23 Vet. App. 1 (2009).

Finally, review of the record reveals that the service treatment 
records from the Veteran's second period of service, May 1973 to 
May 1977, are not of record.  For the VA examiner to be fully 
informed requires that he or she also consider the Veteran's 
mental health history as documented during this period.  Thus, 
these records must be obtained from the National Personnel 
Records Center (NPRC) and associated with the claims file.

While recognizing that the reasons discussed above require a 
remand in this case, the Board regrets that this action must be 
taken, especially in light of the long period of time the 
Veteran's appeal has been pending.  Accordingly, the case is 
remanded for the following actions:

1.  Contact the NPRC and request the 
Veteran's service treatment records for his 
second period of service, from May 1973 to 
May 1977.  Once these are received, 
associated them with the claims file.  If for 
some reason the records are unavailable, that 
fact must be documented in the claims file, 
along with documentation of all efforts to 
obtain the records.

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of all 
psychiatric disorders found.  The report of 
examination must include a detailed account 
of all manifestations of the psychiatric 
disorders found to be present.  All necessary 
tests must be conducted and the examiner must 
review the results of any testing prior to 
completion of the report.  The claims folder 
and a copy of this Remand must be provided to 
and reviewed by the examiner in conjunction 
with the examination.  The examiner should 
review the Veteran's August 2004, October 
2004, and August 2006 stressor statements 
prior to the examination, and also ask that 
the Veteran described his claimed stressors.  
The examiner must integrate the previous 
psychiatric findings and diagnoses of current 
findings to obtain a true picture of the 
nature of the Veteran's psychiatric status.  
Following a review of the service and 
postservice medical records, the examiner 
must state whether any diagnosed psychiatric 
disorder is related to the Veteran's active 
duty service.

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify (1) 
whether one or more of the Veteran's reported 
stressors was sufficient to produce PTSD; and 
(2) whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's PTSD is caused by and one or more 
of the inservice stressors found sufficient 
to produce PTSD by the examiner.  If a 
diagnosis or diagnoses other than PTSD is 
deemed appropriate, the examiner must state 
whether it is at least as likely as not (50 
percent probability or more) that any other 
psychiatric disorder is related to the 
Veteran's military service.  A complete 
rationale must be provided for any opinion 
expressed, citing if necessary to specific 
documents in the claims file or clinical 
findings made on examination.  

3.  Notify the Veteran that it is his 
responsibility to report for the examination 
and to cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  38 
C.F.R. § 3.655 (2009).  If the Veteran does 
not report for the aforementioned 
examination, obtain documentation showing 
that notice scheduling the examination was 
sent to the last known address of record, and 
indicate whether any notice that was sent was 
returned as undeliverable.

4.  After undertaking the development above, 
readjudicate the Veteran's claim.  If any 
benefit sought on appeal remains denied, 
provide a supplemental statement of the case 
to the Veteran and his representative, and an 
appropriate period of time in which to 
respond.  Thereafter, return the appeal to 
the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


